11/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0174



                                 No. DA 21-0174


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

WILLIAM EARL CUNNINGHAM,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 3, 2022, within which to prepare, serve, and file its

response brief.




MPD                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         November 2 2022